DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juarez 2018.0328119.
In regard to claim 1, Juarez discloses (figs. 7A-7C) a coupling, comprising:
a box member 714 with at least one opening in the box member, the box member comprising a first curvilinear surface 716, the box member configured with a first set of box member threads 708 and a second set of box member threads 706: and
a pin member 702 configured to be inserted into the box member comprising a second curvilinear surface 704, and wherein the pin member is configured with a first set of pin member threads 708 and a second set of pin member threads 706, wherein the first curvilinear surface and the second curvilinear surface are configured to interface (at 720), wherein the first curvilinear surface and the second curvilinear surface share a same longitudinal central axis, and wherein an apex of one of the first curvilinear surface and the second curvilinear surface is configured such that an axial placement limits a diametric interference between the first curvilinear surface and the second curvilinear surface, and wherein a radial seal is formed from an intersection of the first curvilinear surface and the second curvilinear surface and wherein the first set of box member threads 708 is configured to form a first interface with the first set of pin member threads and the second set of box member threads 706 is configured to form a second interface with the second set of member threads, and 
wherein each of the first curvilinear surface and the second curvilinear surface have a round portion with a different diameter for each of the first curvilinear surface and the second curvilinear surface and contact at a single point wherein the first curvilinear surface has a first profile with a first radius and the second curvilinear surface has a second profile with a second radius, and wherein the first profile is different than the second profile (see paragraph 46).
In regard to claim 2, wherein the first radius is less than the second radius (see paragraph 46).
In regard to claim 3, wherein the first radius is greater than the second radius (see paragraph 46). 
In regard to claim 4, wherein the radial seal 720 is located between the first interface and the second interface (see fig. 7A).
In regard to claim 5, wherein the box member threads 708, 706 have a complex profile (see paragraph 43).
In regard to claim 6, wherein the complex profile decreases in diameter (see paragraph 43).
In regard to claim 7, Juarez discloses (figs. 7A-7C) a coupling, comprising:
a box member 714 with at least one opening in the box member, the box member comprising a first curvilinear surface 716, the box member configured with a first set of box member threads 708 and a second set 706 of box member threads: and
a pin member 702 configured to be inserted into the box member comprising a second curvilinear surface 704, and wherein the pin member is configured with a first set of pin member threads 708 and a second set 706 of pin member threads, wherein the first curvilinear surface and the second curvilinear surface are configured to interface, wherein the first curvilinear surface and the second curvilinear surface share a same longitudinal central axis, and wherein an apex of one of the first curvilinear surface and the second curvilinear surface is configured such that an axial placement limits a diametric interference between the first curvilinear surface and the second curvilinear surface, and wherein a radial seal (720) is formed from an intersection of the first curvilinear surface and the second curvilinear surface and wherein the first set of box member threads is configured to form a first interface with the first set of pin member threads and
the second set of box member threads is configured to form a second interface with the second set of member threads, and wherein the first curvilinear surface has a first profile with a first radius and the second curvilinear surface has a second profile with a second radius, and wherein the first profile is different than the second profile (see paragraph 46) and 
wherein each of the first curvilinear surface and the second curvilinear surface have a round portion with a different diameter for each of the first curvilinear surface and the second curvilinear surface and contact at a single point and wherein the coupling is configured such that when torque is applied to one of the box member and the pin member, the seal moves from a paint of maximum radial interference to a lower minimum interference (when torque is applied to disconnect 702 from 714 the interference between 716 and 704 would go from a maximum to a minimum interference as the apex of surface 704 moves away from the apex of surface 716).
In regard to claim 8, further comprising a mid-seal area 720 is configured between the first interface and the second interface (see fig. 6).
In regard to claim 9, wherein the radial seal (61, 55) is located between the first interface and the second interface (see fig. 7C).
In regard to claim 10, wherein the box member threads have a complex profile that decrease in diameter (see paragraph 43).
In regard to claim 11, wherein the radial seal (720) is configured between an outside dimension and an inner dimension of the coupling (the seal contact is between the outer diameter and inner diameter of the joint).
In regard to claim 12, Church discloses a coupling, comprising:
a box member 714 with at least one opening in the box member, the box member comprising a first seal profile 716, the box member configured with a first set of box member threads 708 and a second set 706 of box member threads; and
a pin member 702 configured to be inserted into the box member comprising a second seal profile 704, and wherein the pin member is configured with a first set of pin member threads 708 and a second set 706 of pin member threads, wherein the first seal profile and the second seal profile are configured to interface and share a same longitudinal central axis, and wherein a radial seal 720 is formed from an intersection of the first seal profile and the second seal profile and wherein the first set of box member threads is configured to form a first interface with the first set of pin member threads and the second set of box member threads is configured to form a second interface with the second set of member threads, and wherein each of the first curvilinear surface and the second curvilinear surface have a round portion with a different diameter for each of the first curvilinear surface and the second curvilinear surface and contact at a single point and wherein at least one of the first set of pin member threads, the second set of pin member threads, the first set of box member threads and the second set of box member threads are tapered threads (see paragraph 46).
In regard to claim 13, wherein hoop stresses from the coupling when torqued are one of negated and mitigated (when torque is applied to disconnect 702 from 714 the interference between 716 and 704 would go from a maximum to a minimum interference as the apex of surface 704 moves away from the apex of surface 716).
In regard to claim 14, wherein the radial seal 720 is located between the first interface and the second interface (see fig. 7C).
In regard to claim 15, wherein the box member threads have a complex profile (paragraph 43).
In regard to claim 16, wherein the radial seal (720) is configured between an outside dimension (outer diameter of 714) and an inner dimension (inner diameter of 702) of the coupling (see fig. 7C).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679